Citation Nr: 0711057	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-18 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a status post excision of an accessory navicular and 
calcanonavicular of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
November 1971 and from August 1973 to August 1977.  This case 
comes to the Board of Veterans' Appeals (Board) from a May 
1998 rating decision, and was most recently remanded in 
November 2005.  

In a June 2005 written statement, the veteran sought service 
connection for a right shoulder condition (to include as 
secondary to his service-connected right foot disability).  
This matter has not been developed or certified for appeal, 
and is not inextricably intertwined with the issue now before 
the Board.  Therefore, it is referred to the RO for 
appropriate action. 
 

FINDING OF FACT

The veteran's service-connected residuals of a status post 
excision of an accessory navicular and calcanonavicular of 
the right foot has resulted in limping, some limitation of 
motion on examination, the need for a shoe appliance, and 
complaints of pain, weakness, and lack of endurance; the 
condition has not resulted in actual loss of use of the right 
foot or the ankle being fixed in plantar flexion or 
dorsiflexion, or with abduction, adduction, inversion, or 
eversion deformity; the condition does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular rating 
criteria.


CONCLUSION OF LAW

A schedular rating in excess of 30 percent is not warranted 
for residuals of a status post excision of an accessory 
navicular and calcanonavicular of the right foot, and the 
evidence does not warrant referral for consideration of an 
extraschedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5270, 5283, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the 
veteran of the four elements required by Pelegrini II in an 
April 2004 letter.  

An August 2006 letter referenced the type of evidence 
necessary for determining a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although proper notice was provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced by this harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  VA has satisfied its notice 
requirements and adjudicated the claim for increased rating 
numerous times during this appeal (by rating decisions issued 
in May 1998 and August 2006, a statement of the case issued 
in July 1999, and supplemental statements of the case issued 
in April 2000, May 2000, July 2001, January 2002, April 2002, 
March 2005, and August 2006).  This case has been pending for 
nearly a decade and remanding again (simply for a 
readjudication following the August 2006 letter) would serve 
only to delay a Board decision on the merits.  

The claims file includes (in pertinent part) numerous VA 
clinical records, documents requested and received from the 
Social Security Administration, written statements from the 
veteran and his representative, and the transcripts of 
hearings conducted in January 2000 and May 2003.  Neither the 
veteran nor his representative have reported the existence of 
additional, missing evidence despite notice that they could 
do so.  Examinations for VA purposes were conducted in 
October 1997, January 1998, April 1998, April 1999, May 2001, 
and May 2004, and the reports of these examinations have been 
obtained and reviewed.  See 38 C.F.R. § 3.159(c)(4)(iii).  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of this claim.  

II.  Claim for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7.

On August 18, 1997, the veteran filed a claim for increased 
rating for service- connected residuals of a status post 
excision of an accessory navicular and calcanonavicular of 
the right foot.  This was denied by a May 1998 rating 
decision and the veteran perfected his appeal.  By a June 
2006 rating decision, the RO increased the rating to 30 
percent under Diagnostic Code 5284 (effective from August 18, 
1997).  A supplemental statement of the case sent in August 
2006 confusingly indicated that the rating had been increased 
only to 20 percent, but in a letter sent subsequently in 
August 2006, the Appeals Management Center confirmed that the 
veteran had been assigned a 30 percent rating for his right 
foot disability, effective from August 18, 1997.  Therefore, 
the only question remaining before the Board is whether a 
rating in excess of 30 percent is warranted.

(By a June 2005 rating decision, the RO granted service 
connection for lateral and transverse scars arising from the 
right foot disability, and assigned a 10 percent rating for 
this disability under Diagnostic Code 7804.  The veteran has 
not appealed this determination, and therefore the Board will 
not discuss the service-connected scarring of the veteran's 
right foot).

Under Diagnostic Code 5284, a 30 percent rating is assigned 
for "severe" foot injury.  A 40 percent rating is assigned 
for "actual loss of use of the foot."  38 C.F.R. § 4.72, 
Diagnostic Code 5284.  Similarly, under Diagnostic Code 5283, 
a 30 percent rating is assigned for "severe" malunion or 
nonunion of the tarsal or metatarsal bones.  A 40 percent 
rating is assigned for "actual loss of use of the foot."  
38 C.F.R. § 4.72, Diagnostic Code 5283.  

In a March 2005 written statement, the veteran asserted that 
his right foot disability should be evaluated at 40 percent 
under Diagnostic Code 5270 (ankylosis of the ankle).  Under 
that criteria, ankylosis of the ankle warrants a 40 percent 
rating if the ankle is fixed in plantar flexion at an angle 
of more than 40 degrees, or in dorsiflexion at an angle of 
more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14.  

The claims file includes numerous VA and private examination 
reports dated between May 1997 and May 2004.  None of these 
reports indicates that the veteran's ankle has been fixed in 
plantar flexion or in dorsiflexion.  Rather, he has displayed 
plantar flexion to 45 degrees and dorsiflexion to 25 degrees 
(May 1997 private examination), plantar flexion to 35 degrees 
and dorsiflexion to 10 degrees (October 1997 VA examination), 
plantar flexion to 40 degrees and dorsiflexion to 4 to 6 
degrees (January 1998 VA examination), plantar flexion to 40 
degrees and dorsiflexion to 15 degrees (April 1998 
examination for VA purposes), plantar flexion to 30 degrees 
and dorsiflexion to 15 degrees (May 2001 examination for VA 
purposes), and plantar flexion to 35 degrees and dorsiflexion 
to 10 degrees (May 2004 examination for VA purposes).  
Moreover, none of the examination reports or other clinical 
records reflect that the right ankle is fixed with any 
abduction, adduction, inversion, or eversion deformity.  A 40 
percent rating under Diagnostic Code 5270 is not warranted.

A private May 2001 radiology report indicates that the 
veteran had partial fusion of the right talocalcaneal 
articulation.  There also appeared to be fusion of the 
calcenal cuboid, navicular, and first cuneiform, and of the 
first and second cuneiform.  The veteran and his 
representative have argued (such as at the May 2003 Board 
hearing) that this proves that the right ankle is essentially 
fused and that the veteran has therefore lost the use of his 
foot.  Yet the ranges of motion displayed by him during 
multiple examinations indicates that he has not had the 
"actual loss of use of the foot" required for a 40 percent 
rating under Diagnostic Codes 5283 or 5284.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5283, 5284.  

Moreover, other clinical evidence clearly reflects he can 
still use his right foot.  At the May 1997 private 
examination, the veteran was able to heel and toe raise, and 
displayed a normal gait without assistance.  At a January 
1998 VA spine examination, he reported that he walked daily 
and was now working with a trainer at a gym.  During the 
examination he was wearing cowboy boots and could heel-and-
toe walk (although he did limp favoring the right leg).  At 
an April 1998 VA examination, a December 1998 Board hearing 
(primarily concerning a different claim that was on appeal at 
that time), and a January 2000 local hearing, he reported 
that he was using a shoe wedge and that it had improved his 
condition somewhat (thought he still had foot pain).  At an 
April 2000 outpatient visit, he walked with an antalgic gait 
and used no assistive device.  He obtained new shoe inserts 
in June 2000 and walked with a slow but otherwise normal gait 
at a May 2001 examination for VA purposes.  

At his May 2004 VA examination, he had an antalgic gait 
without the use of ambulatory aids, and was wearing a special 
orthotic in his right shoe.  VA outpatient records dated 
through October 2005 reflect continued use of orthotics, but 
nothing indicates that the veteran has actually lost the use 
of his right foot.  A 40 percent rating is simply not 
warranted under Diagnostic Codes 5283 or 5284.  

Moreover, none of the radiological studies conducted in 
October 1997, May 2001, or February 2004 revealed any 
degenerative arthritis of the right foot or ankle, so 
evaluation of arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 is not warranted.  

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Through this appeal, the veteran has repeatedly complained of 
right foot pain.  For example, at his January 2000 local 
hearing he said that he had pain when he tried to push his 
foot to the right or otherwise twist it.  He denied having 
pain if he walked short distances, but reported "declining 
endurance" if he walked or stood for longer periods.  He 
rated his daily pain as being 4 to 6 on a 10-point scale of 
severity.  He also testified that he had some weakness in the 
right foot.  At a May 2001 examination for VA purposes, he 
said he could not stand or walk for more than an hour (and on 
some days for no more than 5 to 10 minutes at a time).  At 
his May 2004 VA examination, he described the severity of his 
daily pain as being 5 on the 10-point scale, with flare ups 
to 7 to 8.  These flare ups reportedly occurred during 
inclement weather (particularly when the barometer changed 
between October and January, although he apparently also had 
them once or twice a month during the summer).  He also 
reported flare ups after stepping off curbs or walking on 
uneven surfaces.

Despite these complaints of pain and flare ups, however, he 
has routinely displayed at least some range of motion of the 
foot without pain.   For example, at his January 1998 VA foot 
examination, he had pain to inversion and eversion of the 
right foot in excess of about 2 degrees, but plantar and 
dorsiflexion were asymptomatic.  Pain and weakness limited 
the range of motion of the right ankle at an April 1999 
examination for VA purposes, but he could still plantar flex 
and dorsiflex.  He could also plantar flex and dorsiflex at a 
May 2001 examination for VA purposes, and the examiner there 
noted no pain, weakness, incoordination, fatigability, or 
lack of endurance.  

At his May 2004 report, the VA examiner did state that the 
veteran had reported an average right ankle and foot pain 
severity of 5/10, increasing to 8/10 on flare ups.  However, 
on examination, the veteran was able to repetitively plantar 
flex and dorsiflex his right foot 10 times without pain, 
weakness, fatigue, lack of endurance, or incoordination.  
While the veteran unquestionably has flare ups of right foot 
pain, he routinely displays in clinical settings at least 
some range of motion of the foot without pain. Moreover, the 
assigned 30 percent rating for severe foot injury under 
Diagnostic Code 5284 contemplates limitation of motion and 
(in this case) more than adequately compensates for any 
potential functional loss due to pain on use or during flare-
ups, or due to weakness, fatigability, or incoordination.  
Additional compensation under 38 C.F.R. §§ 4.40, 4.45 is not 
warranted. 

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extraschedular evaluation will be assigned.  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

There is no evidence that the veteran has been frequently 
hospitalized for his right foot disability.  While he has 
received Social Security benefits since 1984 (based on 
numerous disabilities) and has had a total disability rating 
based on individual unemployability effective from September 
2001 (based on the percentages assigned for his service-
connected right foot and back disabilities), no medical 
professional has concluded that his right foot condition (in 
itself) markedly interferes with employment.  Moreover, 
schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran working or 
seeking work.  An extraschedular rating is simply not 
warranted in this case.

ORDER

A rating in excess of 30 percent for residuals of a status 
post excision of an accessory navicular and calcanonavicular 
of the right foot is denied.



	                  
_________________________________________________
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


